DETAILED ACTION

This is in response to the application filed 30 April 2020. The application claims the benefit of provisional application 62/983,343 filed 28 February 2020.
Claims 1 - 24 are currently pending in the application. Claim 25 is withdrawn (see Election/Restriction section below). Claims 1, 9 and 17 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a medium, method, and system for bootstrapping a microservices container registry , classified in G06F9/4403.
II. Claim 25, drawn to a method for providing high-availability access to a microservices container registry, classified in G06F11/2023.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group II has separate utility such as a method of high-availability access.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search due to requirement of searching different classes/subclasses and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peter Mei (Reg. No. 39,768) on 18 April 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 25 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2022 is being considered by the examiner.
Claim Objections
Claims, 2, 10 - 11 and 18-19 are objected to because of the following informalities:  
Regarding claim 2, the claim recites “a pre-boot execution environment PXE)” (line 3 of the claim). This appears to be a typographical error of a missing “(“ symbol before PXE.
Regarding claims 10 and 18, the claims are objected to for a similar rational as regarding claim 2 above.
Regarding claim 11, the claim recites “a file system composed a first code image of …” (lines 1-2 of the claim). This appears to be a typographical error of a missing “of” between “composed” and “a”.
Regarding claim 19, the claim is objected to for a similar rational as regarding claim 11 above.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 9 - 14 and 17 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PGPub 20180075152; Mar. 15, 2018; hereinafter “Zhang”) in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
Regarding claim 9, Zhang teaches a method for bootstrapping a container registry, [¶ [0001, 0048]] the method comprising: [Figs 4, 5]
receiving an installation package at a computing system node; and [Operator device 230 may cause the container image to be deployed to a container staging component of computing device 210 (¶ [0049])]
invocating a service by installing a local container registry from the installation package and by installing the service from the installation package. [network services to be implemented as containers (¶ [0017]); The container production component may cause the container image to be executed, such that an instance of the container (defined by the container image) is actually deployed. (¶ [0049])]
While Zhang teaches implementing and executing a service, Zhang does not specifically teach bootstrapping an invocation of a service. Zhang further does not teach that the services provided by the container registry is a microservices container registry.
Zhang does teach that “A container may include a complete runtime environment for a piece of software, including an application, plus application dependencies, libraries and other binaries, and configuration files to run the application, all bundled into one package.” (¶ [0013]) and that the container is executed (¶ [0049]). Thus Zhang teaches that a container contains everything needed to install and start an application, i.e. bootstrapping the service provided by the application. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effect filing date of the claimed invention that invoking a service includes bootstrapping the service for the benefit of deploying containers in order to reduce the resources used to host the application. (¶ [0013])
Zhang does not teach that the services provided by the container registry is a microservices container registry.
However, the applicant discloses that microservices are applications deployed using a container registry (Specification, ¶ [0004]-[0006]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in view of the AAPA, the services implemented as containers (Zhang: ¶ [0017]) of Zhang are microservices, for the benefit of  facilitating efficiency. (AAPA: ¶ [0006]) 
Regarding claim 10, the combination of Zhang/AAPA teaches the method of claim 9, and Zhang in the combination further teaches the installation package comprising the local container registry is downloaded to the computing system node by at least one of, a basic I/O system (BIOS) or a pre-boot execution environment PXE) [Docker platform (¶ [0036]), a Docker platform is a pre-boot execution environment]   
AAPA in the combination teaches wherein the local container registry is extracted before invocation of the microservice. [“tar.gz” file is downloaded and loaded into an executable instance (¶ [0005); a tar file requires extraction to be loaded]
Regarding claim 11, the combination of Zhang/AAPA teaches the method of claim 9, and Zhang in the combination further teaches the installation package comprises a file system composed a first code image of the local container registry [The container image may be created using a container file that may include a set of instructions for building the container image. (¶ [0033])] and second code image that corresponds to at least one microservice URL that is referenced in the first code image of the local container registry using at least a fully qualified domain name (FQDN). [instructions to inform the CCD component of the ports to which the container may listen. (¶ [0034]); Specification ¶ [0076] notes the FQDN is to determine the ports that the microservice will listen to]
Regarding claim 12, the combination of Zhang/AAPA teaches the method of claim 9, and Zhan in the combination further teaches unpacking at least a portion of a domain name service at the computing system node such that an initial domain name service is hosted at a node-local IP address, and such that at least one DNS entry of the initial domain name service refers to the node-local IP address of the local container registry that was extracted from the installation package. [a DNS tool of the application management component may determine and register a name and address for the container. (¶ [0039])]
Regarding claim 13, the combination of Zhang/AAPA teaches the method of claim 12, and Zhan in the combination further teaches providing microservice call routing to the microservice by entering the node-local IP address of the local container registry into a DNS server record of the initial domain name service. [a DNS tool of the application management component may determine and register a name and address for the container. (¶ [0039])]
Regarding claim 14, the combination of Zhang/AAPA teaches the method of claim 12, and Zhan in the combination further teaches switching call routing of a microservices call from using the initial domain name service to using a second domain name service that is hosted at an IP address other than the node-local IP address. [Each computing device 210 may participate in coordinating and delegating search operations, distribution rebalancing, routing information between computing devices 210, (¶ [0042])]
Regarding claim 1, Zhang teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts for bootstrapping a microservices container registry, the acts comprising [Fig 9; ¶ [0069]]
The claim then recites the method of claim 9, and is rejected under a similar rational as regarding claim 9 above.
Regarding claim 17, Zhang teaches a system for bootstrapping a microservices container registry, the system comprising: a storage medium having stored thereon a sequence of instructions; and a processor that executes the sequence of instructions to cause the processor to perform acts comprising [Fig 9; ¶ [0069]]
The claim then recites the method of claim 9, and is rejected under a similar rational as regarding claim 9 above.
Regarding claims 2 - 6, the claims depend on claim 1 and recite the limitations of claims 10 - 14 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Regarding claims 18 - 22, the claims depend on claim 17 and recite the limitations of claims 10 - 14 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Claims 7-8, 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of AAPA and further in view of Jain et al. (U.S. PGPub 2018/0075152; Mar. 15, 2018; hereinafter “Jain”).
Regarding claim 15, the combination of Zhang/AAPA teaches the method of claim 9. The combination does not teach deploying a first instance of the local container registry to a first availability domain of a first computing cluster and deploying a second instance of the local container registry to a second availability domain.
However, in the related art of a microservice architecture (¶ [0001]), Jain teaches deploying a first instance of the local container registry to a first availability domain of a first computing cluster and deploying a second instance of the local container registry to a second availability domain. [Fig 1B; the management node can deploy a container, of the one or more containers, and a replicate container, of the one or more replicate containers, on different fault zones (¶ [0015])]
Jain further teaches “by deploying the one or more replicate containers on computing nodes associated with a fault zone that is different than a fault zone associated with the one or more containers, the management node ensures that data associated with the microservices application will persist, thereby providing high reliability.” (¶ [0017])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Jain to the method of the combination of Zhang/AAPA to achieve a method in which a microservice is deployed to a first cluster and a second cluster for the benefit of providing high reliability.
Regarding claim 16, the combination of Zhang/AAPA/Jain teaches the method of claim 15, and Jain in the combination further teaches executing at least a portion of the installation package to establish a leader/follower relationship between a first computing system node in the first availability domain and a second computing system node in the second availability domain. [containers can serve as a backup for one or more other containers (e.g., referred to as replicate containers). (¶ [0034])]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186